DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Oct. 11, 2022, the applicants have amended claims 1, 6-8, 14-15 and 19-23 and furthermore, have added a new claim 24.
3. Claims 1, 3, 5-8, 10, 12-17 and 19-24 are pending in the application.

Response to Arguments
4. Applicant's arguments filed Oct. 11, 2022 have been fully considered but they are not persuasive regarding indefiniteness rejection of claims 8, 10, 12-13 and 19-20 and enablement rejection of claims 1, 3, 5-8, 10, 12-13 and 19-23. Regarding indefiniteness rejection, it is still not clear who is being administered to prevent stabilization of collagen or to inhibit PPIase activity and furthermore, the steps of administration are missing in the claims. Regarding enablement rejection of claims 1, 3, 5-8, 10, 12-13 and 19-20, the applicants have submitted a declaration showing inhibition of FKBP10 by the instant compound and therefore, will have utility for inhibiting FKBP10 activity. However, the applicants have not provided any prior art references showing that compounds having only FKBP 10 inhibitory activity are well known in the art to inhibit every known PPIase enzyme including MIP, FKBP65 and FKBP12. Similarly in regard to enablement rejection of claims 21-23, the applicants have not provided any prior art references to show that compounds having inhibitory activity only on Klebsiella Pneumoniae are well known in the art to inhibit every known bacteria including every known gram-negative bacteria in the art.
Conclusion
5. Rejection of claims 8, 10, 12-13 and 19-20 under 35 U.S.C. 112, second paragraph is maintained for the reasons of record.
6. Rejection of claims 1, 3, 5-8, 10, 12-13 and 19-23 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.
7. Claims 14-17 and 24 are allowed.

8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625